UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

LUIS DANIEL RAMIREZ MORALES,

                    Plaintiff,                 6:17-cv-06836-MAT
        -v-                                    DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________


                              INTRODUCTION

     Luis Daniel Ramirez Morales (“Plaintiff”), represented by

counsel, brings this action under Title XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner   of    Social      Security    (“the    Commissioner”    or

“Defendant”), denying his application for supplemental security

income (“SSI”). The Court has jurisdiction over the matter pursuant

to 42 U.S.C. §§ 405(g), 1383(c).       Presently before the Court are

the parties’ competing motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For

the reasons set forth below, Plaintiff’s motion is granted to the

extent that the matter is remanded to the Commissioner for further

administrative proceedings consistent with this Decision and Order.

                        PROCEDURAL BACKGROUND

     On July 14, 2014, Plaintiff protectively filed for SSI,

alleging   disability   beginning     May    30,   2005.   Administrative

Transcript (“T.”) 198. The claim was initially denied on October
10, 2014, and Plaintiff timely requested a hearing. T. 208-15. On

May 5, 2016, a video hearing was conducted in Falls Church,

Virginia     by    administrative         law    judge   (“ALJ”)   Paul   Greenberg.

Plaintiff appeared via video conference with his attorney in

Rochester,        New   York.     T.     1-32.   Plaintiff   testified     with   the

assistance of a translator. An impartial vocational expert (“VE”)

also testified via telephone.

      The ALJ issued an unfavorable decision on November 4, 2016.

T. 52-74. Plaintiff timely requested review of the ALJ’s decision

by the Appeals Council. On October 20, 2017, the Appeals Council

denied Plaintiff’s request for review, making the ALJ’s decision

the final decision of the Commissioner. T. 44-50. Plaintiff then

timely commenced this action.

                                  THE ALJ’S DECISION

      The    ALJ        applied     the     five-step     sequential      evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 416.920(a). T. 59.

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since his

application date of July 14, 2014. T.60.

      At step two, the ALJ determined that Plaintiff suffered from

the   “severe”          impairments         of    degenerative     disc     disease,

schizophrenic disorder, affective disorder, and obesity. Id. The

ALJ   also    determined          that    Plaintiff’s     medically    determinable


                                             2
impairments of diabetes mellitus and chronic obstructive pulmonary

disease (“COPD”) were non-severe and created no significant work-

related functional limitations. T. 60-61.

     At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meet or medically

equal an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. T. 61. The ALJ stated that he was considering Listings

1.00 (Musculoskeletal Systems), 12.03 (Schizophrenia Spectrum and

Other Psychotic Disorders), and 12.04 (Depressive, Bipolar, and

Related Disorders) in making this determination.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having   the   residual   functional   capacity   (“RFC”)   to   perform

sedentary work as defined in 20 C.F.R. § 416.967(a), with the

following additional limitations: can occasionally climb ramps and

stairs, balance, stoop, kneel, crouch, and crawl; cannot perform

work climbing ladders, ropes, or scaffolds; cannot work around

unprotected heights or moving mechanical parts; cannot operate

motorized equipment as part of a job; must be able to sit for five

minutes after standing for twenty-five minutes, or stand for five

minutes after sitting for twenty-five minutes, but can continue

working in either position; can perform work involving simple,

routine tasks; can tolerate simple, work-related changes in the job

environment; can have frequent interaction with supervisors and

occasional interaction with co-workers but no interaction with the


                                   3
public; cannot perform jobs requiring frequent communication in

English. T. 62.

         At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work. T. 67. At step five, the ALJ relied

on the VE’s testimony to find that, taking into account Plaintiff’s

age, education, work experience, and RFC, there are jobs that exist

in significant numbers in the national economy that Plaintiff can

perform,        including    the    representative         occupations     of   sorter,

assembler, and inspector. T. 69. The ALJ accordingly found that

Plaintiff is not disabled as defined in the Act. Id.

                                    SCOPE OF REVIEW

         A     district     court      may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind     might     accept   as   adequate   to    support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).      The    reviewing      court    nevertheless       must


                                              4
scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review   for    substantial      evidence         does   not   apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                 DISCUSSION

      Plaintiff contends that remand of this matter is warranted

because: (1) the ALJ failed to properly evaluate Listing 1.04(A) at

step three;    (2)     the   ALJ’s   physical      RFC   determination   is   not

supported by substantial evidence; and (3) the ALJ’s mental RFC

determination is not supported by substantial evidence. For the

reasons discussed below, the Court finds the ALJ failed to provide

adequate analysis for his finding that Plaintiff’s degenerative

disc disease did not meet or equal Listing 1.04(A). Accordingly,

the   Court    finds    that    remand       of   this   matter   for    further

administrative proceedings is required.

I.    Failure to Properly Consider Medical Listing 1.04(A)

      “The Social Security regulations list certain impairments, any

of which is sufficient, at step three, to create an irrebuttable

presumption of disability.” DeChirico v. Callahan, 134 F.3d 1177,

1180 (2d Cir. 1998) (citing 20 C.F.R. §§ 404.1520(d), 416.920(d)).

“The regulations also provide for a finding of such a disability


                                         5
per se if an individual has an impairment that is ‘equal to’ a

listed impairment.” Id. (citing 20 C.F.R. § 404.1520(d) (“If you

have an impairment(s) which ... is listed in appendix 1 or is equal

to a listed impairment(s), we will find you disabled without

considering your age, education, and work experience.”)) (internal

quotation marks omitted); see also 20 C.F.R. § 416.920(d).

     Under     Listing   1.04(A)    specifically,   an   individual   is

presumptively disabled if he or she suffers from “herniated nucleus

pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis,

degenerative     disc    disease,   facet   arthritis,   or   vertebral

fracture[], resulting in compromise of a nerve root . . . or spinal

cord” with “[e]vidence of nerve root compression characterized by

neuro-anatomic distribution of pain, limitation of motion of the

spine, motor loss (atrophy with associated muscle weakness or

muscle weakness) accompanied by sensory or reflex loss and, if

there is involvement of the lower back, positive straight-leg

raising test (sitting and supine).” 20 C.F.R. Pt. 404, Subpt. P,

App. 1, § 1.04(A).

     The claimant bears the burden at step three to prove he or she

meets the requirements necessary to meet or equal the Listings.

Nonetheless, the ALJ is required to explain why a claimant failed

to meet or equal the Listings “[w]here the claimant’s symptoms as

described by the medical evidence appear to match those described

in the Listings.” Rockwood v. Astrue, 614 F. Supp.2d 252, 273


                                     6
(N.D.N.Y. 2009) (citation omitted). Notably, it is the ALJ’s

responsibility to “build an accurate and logical bridge from the

evidence to [his or her] conclusion to enable a meaningful review.”

Hamedallah    ex    rel.   E.B.   v.     Astrue,     876   F.   Supp.2d       133,    142

(N.D.N.Y.    2012). “While        the    ALJ   may   ultimately        find    that    [a

considered listing] do[es] not apply to Plaintiff, he must still

provide some analysis of Plaintiff’s symptoms and medical evidence

in the context of the Listing criteria.” Critoph v. Berryhill, No.

1:16-CV-00417(MAT), 2017 WL 4324688, at *3 (W.D.N.Y. Sept. 28,

2017) (quoting Peach v. Colvin, No. 15-CV-104S, 2016 WL 2956230, at

*4 (W.D.N.Y. May 23, 2016)). Failure to do so may warrant remand.

See, e.g., Torres v. Colvin, No. 14-CV-479S, 2015 WL 4604000, at *4

(W.D.N.Y. July 30, 2015) (remanding where “the record evidence

suggests     that   Plaintiff’s         symptoms     could      meet    the    Listing

requirements in 1.04(A)” but the ALJ’s “only reference to it is a

recitation of the standard”); Cherico v. Colvin, No. 12 Civ.

5734(MHD), 2014 WL 3939036, at *28 (S.D.N.Y. Aug. 7, 2014) (holding

that an ALJ merely stating that he or she had considered the

requirements of a listing was “patently inadequate to substitute

for specific findings in view of the fact that plaintiff has at

least a colorable case for application of listing 1.04(A)” and that

where there is record support for each of the necessary symptoms,

the ALJ was required to address that evidence, and his failure to

specifically do so was error that would justify a remand).


                                          7
     While the ALJ found Plaintiff’s diagnosed degenerative disc

disease was a severe impairment at step two, (T. 60), at step three

he stated that the medical evidence fell short of the criteria in

Listing § 1.00 and that no medical source had mentioned findings

equivalent in severity to the criteria of any listed impairment. T.

61. Plaintiff argues that it is impossible to know whether the ALJ

even considered Listing 1.04(A), given the ALJ referenced only the

general Listing of 1.00, which encompasses all musculoskeletal

systems. As Plaintiff observes, the ALJ did not elaborate on which

subsections of § 1.00 he considered or provide an explanation as to

why the medical evidence was insufficient.

     Listing 1.04(A) requires proof of the following conditions:

     1.    A disorder of the spine, including but not limited
           to    “herniated    nucleus    pulposus,     spinal
           arachnoiditis, spinal stenosis, osteoarthritis,
           degenerative   disc   disease,   facet   arthritis,
           vertebral fracture,” and
     2.    “Compromise of nerve root (including the cauda
           equina) or the spinal cord,” and
     3.    “Evidence of nerve root compression characterized
           by neuro-anatomic distribution of pain, limitation
           of motion of the spine, motor loss (atrophy with
           associated muscle weakness or muscle weakness),”
           and
     4.    “Sensory or reflex loss,” and if there is
           involvement of the lower back,
     5.    “Positive straight-leg raising test” in both the
           sitting and supine position.

     The   Social   Security   Administration   (“SSA”)   has   provided

further guidance regarding the assessment of Listing 1.04(A) in the

form of an Acquiescence Ruling (“AR”) issued in 2015. See AR 15-

1(4), Radford v. Colvin: Standard for Meeting the Listing for

                                   8
Disorders of the Spine with Evidence of Nerve Root Compression, 80

F.R. 57418-02 (2015), 2015 WL 5564523(F.R.). While these rulings do

not carry the full force of law, the Supreme Court has held that an

agency’s interpretation of its own regulations is entitled to

substantial deference. See Auer v. Robbins, 519 U.S. 452, 462-63

(1997). In its AR, the SSA specified that all of the requirements

of Listing 1.04(A) must be simultaneously present on examination

and continue, or be expected to continue, for at least 12 months,

in order for a disorder of the spine to meet the Listing at step

three. F.R. 57418-02, at *57420. In other words, “when the listing

criteria are scattered over time, wax and wane, or are present on

one examination but absent on another, the individual’s nerve root

compression would not rise to the level of severity required by

listing 1.04A.” Id.

     While the Court notes that the AR was issued in response to

the Fourth Circuit’s holding in Radford v. Colvin, 734 F.3d 288

(4th Cir. 2013), that plaintiff could meet Listing 1.04(A) even

though   his   relevant   symptoms    were   not    always    simultaneously

present, the    Second    Circuit    has   not   made   a   similar   holding.

Accordingly, this Court will accord the policy position set forth

in AR 15-1(4) substantial deference. See Smith v. Colvin, No. 2:15-

CV-00107-AA, 2016 WL 8711697, at *3-4 (D. Or. Feb. 5, 2016)

(according substantial deference to AR 15-1(4)); Atkins v. Colvin,

No. 15-1168-JWL, 2016 WL 2989393, at *10-12 (D. Kan. May 24, 2016)


                                      9
(applying the policy position set forth in AR 15-1(4) rather than

the Fourth’s Circuit’s holding in Radford).

     Where, as here, a claimant alleges that he meets Listing

1.04(A) based on a lower back injury, disorder, or condition, he

must meet all five criteria included in that listing. Notably, in

such cases, Listing 1.04(A) is not satisfied unless there is also

evidence of positive straight-leg raising tests in both the sitting

and supine position. Pursuant to AR 15-1(4), the claimant must also

demonstrate that all five criteria were met simultaneously and for

the necessary duration.

     Plaintiff’s medical records appear to contain references to

all of the components necessary to meet the Listing, including

nerve   compression   with   neuro-anatomic   distribution   of    pain,

limitation of motion of the spine, motor loss accompanied by

sensory or reflex loss, and positive straight-leg raising tests-

although the record does not indicate the position in which the

straight-leg raising tests were performed. See, e.g., T. 415-16

(Plaintiff exhibited decreased sensation to light touch and pin

prick on left upper and lower limb); T. 1034 (straight-leg raising

test was positive on both sides); T. 1189 (Plaintiff had mild

weakness on left knee and hip joint movements); and T. 1213-14

(Plaintiff   exhibited   bilateral    EHL (extensor   hallucis    longus)

weakness and reduced sensation to light touch at S1-L5; imaging

revealed severe lumbar stenosis and compression of the nerve roots


                                     10
at S1 and L5 nerves were compressed in the foramen; overall imaging

findings correlated Plaintiff’s clinical symptomology suggestive of

significant mechanical axial low back pain, S1 radiculopathy, and

L5 distribution weakness).

     Here, the record evidence suggests that Plaintiff’s symptoms

could meet the requirements in Listing 1.04(A). Because the ALJ did

not refer to the Listing specifically, the Court cannot determine

whether the ALJ properly considered it.

     The Commissioner argues that there was no error, much less

error warranting remand, because Plaintiff had the burden of

proving his back impairment met or equaled the requirements of

Listing 1.04(A), but failed to establish that he satisfied all of

the required     medical   criteria.    Specifically,   the   Commissioner

argues that the medical record does not indicate that Plaintiff had

positive straight-leg raising tests in both the sitting and supine

positions on a consistent basis, as required by Listing 1.04(A).

Therefore, the Commissioner suggests, any error by the ALJ at step

three was harmless.

     Plaintiff’s straight-leg raising tests were positive, although

the record is silent as to whether the tests were performed in the

sitting position, supine position, or both. The record’s silence on

this issue creates an ambiguity.

     As   part   of   their   regulatory   obligation   to    develop   the

administrative record fully, ALJs generally must seek clarification


                                   11
where there is a significant ambiguity or inconsistency in the

record. See e.g., Rolon v. Comm’r of Soc. Sec., 994 F. Supp.2d 496,

504 (S.D.N.Y. 2014) (“A perceived internal inconsistency about a

critical finding is a ‘conflict or ambiguity’ which requires the

ALJ to further develop the record by ‘seek[ing] additional evidence

or clarification’ from the treating physician.”) (quoting 20 C.F.R.

§§ 404.1512(e)(1), 416.912(e)(1)1 (eff. until Mar. 26, 2017)).

“Since an ALJ’s duty to seek clarification applies only to a

conflict or ambiguity that must be resolved to make the disability

determination, minor or irrelevant inconsistencies do not require

an ALJ to act upon the duty to further develop the record.” Id. at

505. In this case, because Plaintiff has made at least a colorable

case that    he   meets   the    requirements of          Listing   1.04(A),   the

ambiguity    is   critical      to   a   finding     of    disability.    Because

clarification of the record is needed on this point, the Court will

remand this matter for further administrative proceedings. See

Torres, 2015 WL 4604000, at *4; Rowe v. Berryhill, No. 1:17-cv-

00208-MAT,    2018   WL   4233702,       at   *3   (W.D.N.Y.   Sept.     6,   2018)

(remanding where ALJ failed at step three to discuss Plaintiff’s

medical records as they pertained to Listing 1.04(A), preventing

the Court from performing a meaningful review). On remand, the ALJ


      1

  These subsections were omitted from the new versions of the regulations
effective March 27, 2017; the new versions of Sections 404.1512 and 416.912 do
not contain this language. The former versions of these regulations apply to
Plaintiff’s claim.

                                         12
shall perform a proper evaluation of the medical evidence as it

pertains to Listing 1.04(A), including re-contacting Plaintiff’s

treating physician, Dr. Karthik Vadamalai and any other providers

who conducted straight-leg raising tests, to determine the position

or positions in which they were performed. If necessary, the ALJ

should also order an updated consultative examination to determine

if all five components of Listing 1.04(A) were met, those symptoms

exist   simultaneously     and     have,      or   are    expected      to   meet   the

durational requirement of 12 months.

II. Plaintiff’s Remaining Arguments

      The error at step three, discussed above, is a sufficient

basis for reversal of the Commissioner’s decision and remand for

further proceedings. Because the ALJ will need to perform a new

sequential    evaluation     on    remand,      the      Court   need   not   address

Plaintiff’s remaining arguments, which concern later steps in the

evaluation.

                                   CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 11) is granted to the extent that this matter

is   remanded   to   the   Commissioner            for    further    administrative

proceedings     consistent        with   this       Decision     and     Order.     The

Commissioner’s opposing motion for judgement on the pleadings

(Doc. 16) is denied. The Clerk of Court is directed to close this

case.


                                         13
ALL OF THE ABOVE IS SO ORDERED.

                                     S/ Michael A. Telesca


                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    March 7, 2019
          Rochester, New York




                          14
